DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 12/30/2020 Final Office Action, claims 91-110 were pending. Claims 91-98, 105, and 106 were rejected. Claims 99-104 were objected to. Claims 107-110 were withdrawn.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 06/30/2021 is entered.
In Applicant’s 06/30/2021 Reply, claims 91, 92, and 100-104 were amended, while claims 97-99 were canceled. 
Claims 91-96 and 100-110 remain pending. 

Remarks and Amendments
	Claims 91, 92, 96, 105, and 106 were rejected under 35 U.S.C. 103 as unpatentable over Gugulothu, et al., Pharmaceutica Anal. Acta, 3:156 (2012):

    PNG
    media_image1.png
    395
    622
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    243
    618
    media_image2.png
    Greyscale

	Applicant amended claim 91 by incorporating the features of claim 99, not subject to this rejection. This rejection is, therefore, withdrawn.
	Claims 91-98, 105, and 106 are rejected under 35 U.S.C. 103 as unpatentable over WO2013012959A1 (published 01/24/2013) and Gugulothu:

    PNG
    media_image3.png
    673
    623
    media_image3.png
    Greyscale

Applicant amended claim 91 by incorporating the features of claim 99, not subject to this rejection. This rejection is, therefore, withdrawn.
Claims 99-104 were objected to for depending on or ultimately depending on a nonallowable claim. This objection is withdrawn.
Withdrawn claims 107-110 do not contain all the limitations of an allowable claim and are not otherwise eligible for rejoinder. Accordingly, these claims are canceled via Examiner’s Amendment, infra.






Examiner's Amendment
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Please amend the claims as follows:
Claims 107-110:  Cancel.

Conclusion
Claims 91-96 and 100-106 are allowed.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655